*1448Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered July 28, 2009, which resentenced defendant following his conviction of the crime of placing a false bomb or hazardous substance in the second degree (nine counts).
While he was an inmate at Great Meadow Correctional Facility in Washington County, defendant mailed letters containing a white powdery substance, which turned out to be foot powder, to various agencies, officials and organizations. As a result, he was convicted following a jury trial of nine counts of placing a false bomb or hazardous substance in the first degree. He was sentenced as a second felony offender on each count to a prison term of seven years, to be followed by five years of postrelease supervision, to run concurrently to each other and consecutively to the sentence he was then serving. On appeal, this Court reduced all counts to placing a false bomb or hazardous substance in the second degree and remitted the matter to County Court for resentencing (People v Lettley, 64 AD3d 901 [2009], lv denied 13 NY3d 836 [2009]). Thereafter, County Court resentenced defendant as a second violent felony offender on each count to a prison term of four years, to be followed by five years of postrelease supervision, and directed them to run concurrently to each other and consecutively to the sentence he was then serving. Defendant appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. Based upon our review of the record, we disagree. Defendant has exhibited disturbing behavior in his plan to create hysteria and instill fear in parties completely unknown to him. In view of this, and given the violent nature of his prior crimes, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Nelson, 56 AD3d 899 [2008], lv denied 12 NY3d 761 [2009]).
Peters, J.P, Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.